Case: 15-10232      Document: 00513424935         Page: 1    Date Filed: 03/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10232
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 15, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BILLY FRED GENTRY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-78-7


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Billy Fred Gentry pleaded guilty to conspiracy to
possess with intent to distribute more than 50 grams of methamphetamine. At
sentencing, the district court held him responsible for 10.9 kilograms of
methamphetamine and sentenced him to 135 months of imprisonment, which
was at the low end of the guideline range. Gentry now argues that the district
court’s drug quantity determination is flawed because it was based on the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10232    Document: 00513424935     Page: 2   Date Filed: 03/15/2016


                                 No. 15-10232

unreliable, self-serving hearsay of cooperating co-conspirators and an
unknown source.
      When considering a claim of procedural error, we review the district
court’s interpretation and application of the Guidelines de novo and its findings
of fact for clear error. United States v. Cisneros-Gutierrez, 517 F.3d 751, 764
(5th Cir. 2008). A district court’s calculation of the quantity of drugs involved
in an offense is a factual finding and is “not clearly erroneous as long as it is
plausible in light of the record as a whole.” United States v. Betancourt, 422
F.3d 240, 246 (5th Cir. 2005) (internal quotation marks and citation omitted).
      In this case, the statements in the witness reports produced by the
government are sufficiently reliable to support the district court’s drug
quantity calculation, given the similarities among them. See United States v.
Zuniga, 720 F.3d 587, 591-92 (5th Cir. 2013) (affirming reliance on facts from
in PSR that were based on two co-conspirators’ detailed and consistent
statements).   The fact that the statements were made by Gentry’s co-
conspirators and were not corroborated by physical evidence does not render
the statements inherently unreliable, and Gentry has failed to proffer
competent rebuttal evidence to demonstrate that they are materially untrue.
See United States v. Gomez-Alvarez, 781 F.3d 787, 796 (5th Cir. 2015).
      AFFIRMED.




                                       2